*620Proceeding pursuant to CPLR article 78 to review a determination of the Chancellor of the New York City Department of Education dated June 14, 2011, which adopted the findings and recommendation of a hearing officer, made after a hearing, finding the petitioner guilty of certain charges of misconduct, and terminated the petitioner’s employment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination of the Chancellor of the New York City Department of Education that the petitioner was guilty of certain charges of misconduct was supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179 [1978]). Moreover, the penalty imposed is not so disproportionate to the offenses committed by the petitioner as to be shocking to one’s sense of fairness, thus constituting an abuse of discretion as a matter of law (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]; see also Matter of Winters v Board of Educ. of Lakeland Cent. School Dist., 99 NY2d 549, 550 [2002]; Matter of Barhite v Village of Medina, 23 AD3d 1114, 1115 [2005]; Matter of Rogers v Sherburne-Earlville Cent. School Dist., 17 AD3d 823, 825 [2005]; Matter of Foster v Saratoga Springs City School Dist., 16 AD3d 824, 826 [2005]). Dillon, J.E, Angiolillo, Roman and Sgroi, JJ., concur.